Citation Nr: 1301473	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-37 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased rating (evaluation) in excess of 20 percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU).   


(The issue of whether VA disability compensation benefits were correctly terminated effective June 16, 2009 due to "fugitive felon" status is addressed in a separate decision).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from October 1967 to September 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Regional Office (RO) in Honolulu, Hawaii, which denied an increased rating for degenerative disc disease of the lumbar spine.  In an August 2011 decision, the Board remanded the issue of entitlement to a higher rating for the lumbar spine disability for issuance of a supplemental statement of the case and to provide the Veteran with a VA examination of the lumbar spine disability.  The record indicates that the Appeals Management Center (AMC) complied with the Board's requests regarding the issues, including the issuance of a supplemental statement of the case and the provision of a VA medical examination.  As the AMC complied with the August 2011 Remand directives, the Board will proceed to render a decision on the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

By a rating decision October 2009, the RO effectuated a reduction of the evaluation for the degenerative disc disease of the lumbar spine from 20 percent to 10 percent; however, the 20 percent rating was restored from January 1, 2010 in an August 2012 rating decision.  For this reason, the restoration issue is no longer before the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  For the entire rating period of the appeal, the service-connected lumbar spine disability has been manifested by chronic intermittent back pain, intermittent sciatica to the left lower extremity, moderate limitation of motion with restriction of forward flexion of the thoracolumbar spine greater than 30 degrees and functional loss, including due to pain, and muscle spasm.  

2.  For the entire appeal period, even with considerations of additional limitations due to pain and orthopedic factors, the Veteran did not experience forward flexion of the thoracolumbar spine 30 degrees or less, or ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to the disc disease lasting a duration of at least 4 weeks during any 12 month period.  

3.  For the entire appeal period, there is no objective evidence of a separate and distinct neurological disability due to the lumbar spine degenerative disc disease. 


CONCLUSION OF LAW

For the entire rating appeal period, the criteria for the assignment of a disability evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a , Diagnostic Codes 5235-5243 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided VCAA notice letters to the Veteran in March 2008, prior to the initial adjudication of the claim, and in October 2008, and August 2011.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting a claimant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The VA treatment records dated from June 2006 to June 2009 are associated with the claims folder.  In March 2008, the RO asked the Veteran to identify treatment for the service-connected lumbar spine disability.  The March 2008 VCAA letter included an attachment of a VA Form 21-4142 that requested from the Veteran specific identifying information and request for authorization to obtain records from any treating medical professionals.  The Veteran returned this form and identified treatment with the VA healthcare system.  In January 2009, the Veteran indicated that he had no additional information or evidence to submit in support of his claim.  He did not report any treatment for the lumbar spine disability to the VA examiners at the VA examinations in July 2009 and September 2011.  The Veteran did not inform the RO of any additional treatment for the lumbar spine disability since January 2009.    

The Veteran underwent VA examinations in April 2008, July 2009, and September 2011 to obtain medical evidence as to the nature and severity of the service-connected lumbar spine disability.  In statements dated in July 2009 and November 2010, the Veteran contended that the July 2009 VA examination was flawed because the examination was brief and the examiner did not consider the symptoms of sciatica.    

The Board finds that the VA examinations were adequate for rating purposes.  Each examination was performed by a medical professional based on either a review of claims file or solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners measured the range of motion of the lumbar spine and considered whether there was evidence of range of motion limited by pain or by repetitive motion.  The VA examiners also conducted neurological examination including a neurological examination of the lower extremities.  The examination reports are accurate and fully descriptive.  The September 2011 VA examination report provides an opinion as to the effects of the lumbar spine disability on the Veteran's ordinary activity and occupational impairment; therefore, the Veteran has been afforded adequate examinations of the lumbar spine.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Neither the Veteran nor representative has otherwise challenged the adequacy of the September 2011 examination.  Sickels v. Shinseki, 643 F.3d 1362   (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that the duties to notify and assist the Veteran in this claim have been met, so that no further VCAA notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2012).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.71a.  

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 
Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a   

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  

Rating Analysis

Rating Lumbar Spine Disability

A 20 percent rating was initially assigned to the service-connected lumbar spine disability under the former Diagnostic Code 5292, based on the Veteran having moderate limitation of motion or functional loss of the lumbar spine.  In January 2008, the Veteran filed a claim for increased rating.  

The Veteran contends that he is entitled to a higher rating for his lumbar spine disability.  In a November 2010 statement, the Veteran asserts that his sciatic condition is intermittent and is aggravated by the stress of standing or walking and this caused him to stop working in September 2008.  The Veteran states that his lumbar spine disability with sciatica causes limitations on his mobility and his capacity to work.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine for the entire rating appeal period.  The evidence shows that, for the rating period on appeal, the service-connected lumbar spine disability has been principally manifested by subjective complaints of chronic pain with intermittent radiating pain to the left lower extremity, and findings of forward flexion limited to 50 degrees (limited by pain), extension limited to 0 degrees (limited by pain), and muscle spasm.  There are no findings of limitation of flexion to 30 degrees or less for the time period in question, and the evidence does not show ankylosis of the thoracolumbar spine at any time.    

The September 2011 VA examination report indicates that, on examination, forward flexion was to 60 degrees and extension was to zero degrees.  Forward flexion was limited to 50 degrees after three repetitions.  Ambulation was abnormal.  There was palpable muscle spasm across paraspinal muscles with tenderness to the left lower lumbar region into the left buttock.  While the examiner also wrote that there was pain with forward flexion past 10 degrees, a fair reading of this notation, in the context of the examiner's findings of both forward flexion to 60 degrees, and forward flexion limited to 50 degrees with three repetitions, is that the forward flexion to 60 degrees was additionally limited by 10 degrees, to 50 degrees, due to pain.  Such a reading is also more consistent with the VA examiner's assessment of  overall limitation of motion, strength, and endurance of the lumbar spine as moderate.  

The July 2009 VA examination report indicates that forward flexion was to 90 degrees and extension was to 25 degrees.  There was no additional limitation of range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  The April 2008 VA examination report indicates that forward flexion was to 90 degrees and extension was to 35 degrees.  There was no additional limitation of range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.

The evidence shows that, even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the various VA examiners.  The April 2008 and the July 2009 VA examination reports indicate that there was no additional limitation of motion on repetition or due to due to pain, weakness, fatigability, weakness, or incoordination.  The September 2011 VA examination report indicates that forward flexion of the lumbar spine was additionally limited by 10 degrees (from 60 degrees to 50 degrees) with repetition.  The Board also finds that the demonstrated radiating low back pain (sciatica) is contemplated in the schedular rating criteria.  

The Board finds that the service-connected lumbar spine disability more nearly approximates the criteria for a 20 percent rating based upon the range of motion of the lumbar spine and muscle spasm, and has not for any period more nearly approximated the criteria for a higher disability rating of 40 percent.  There is no evidence of forward flexion of the lumbar spine to 30 degrees or less.  There are no objective findings of ankylosis of the lumbar spine.  The VA examinations and other medical evidence of record establish that the Veteran has moderate limitation of motion of the lumbar spine.  Ankylosis was not detected on any VA examination.  Thus, the criteria for a rating in excess of 20 percent for the service-connected lumbar spine disability for the entire appeal period have not been met.  

A rating in excess of 20 percent is also not warranted for the lumbar spine disability under the provisions of Diagnostic Code 5243.  The preponderance of the evidence establishes that the service-connected lumbar spine disability is not manifested by intervertebral disc syndrome productive of incapacitating episodes having a total duration of at least four weeks during the past 12 months.  The treatment records and VA examination reports show that the Veteran had complaints of back pain with moderate limitation of movement or moderate impairment.  There is no evidence that any physician prescribed bed rest or incapacitation.  The Veteran has denied that any physician prescribed bed rest or incapacitation due to the lumbar spine disability.  Physician-prescribed bed rest is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The September 2011 VA examination report indicates that the Veteran reported having flare-ups of pain, but there is no medical documentation of totally incapacitating days.  For these reasons, the Board also finds that a disability evaluation in excess of 20 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  

For the entire appeal period, even with consideration of additional limitations due to pain and orthopedic factors, the Veteran did not experience forward flexion of the thoracolumbar spine 30 degrees or less, or ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to the disc disease lasting a duration of at least 4 weeks during any 12 month period, as required for a higher disability rating than 20 percent.  38 C.F.R. §§ 4.3, 4.7.



Whether Separate Rating for Neurological Manifestations

The Rating Schedule provides that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note 1.  

In this case, the medical evidence does not establish a separate neurological disability that is due to the service-connected back disability.  The evidence of record shows that the Veteran has intermittent sciatica of the left lower extremity.  The rating criteria for spine disabilities contemplates symptoms of radiating pain.  38 C.F.R. § 4.71a.  "Sciatica" has been recognized as "a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect," as well as "pain anywhere along the course of the sciatic nerve."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991). 

Sciatic neuropathy or other neurological disability appropriate to the site of the diseased disc have not been shown in this Veteran's case.  The September 2011 VA examination report indicates that the sciatica was manifested by symptoms of pain and numbness in the left lower extremity.  The VA examiner stated that there were also findings of generalized weakness across the left lower extremity, but this was not a focal radicular defect.  The July 2009 and April 2008 VA examination reports indicate that the Veteran had no abnormal neurological findings.  For these reasons, the Board finds that the evidence does not establish that the service-connected lumbar spine disability is productive of a separate and distinct neurological disability, and a separate rating under the pertinent neurological rating criteria is not warranted.  In summary, on this record, the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability is not warranted for the entire appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  




Extraschedular Consideration

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, it must determine whether the beteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed, the Veteran's symptoms and functional limitations due to the lumbar spine disability are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria for spine disabilities contemplate limitation of motion of the spine and symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The schedular rating criteria, the General Rating Formula for Diseases and Injuries of the Spine and the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, specifically provide for disability ratings based on limitation of motion (flexion and combined ranges of motion, including ankylosis), including due to pain and other orthopedic factors which are incorporated into the schedular rating criteria (see 38 C.F.R. §§ 4.21 , 4.40, 4.45, 4.59; DeLuca), other objective findings such as muscle spasm, tenderness, altered gait, abnormal spinal contour, and loss of height of vertebral body.  The schedular rating criteria also provide for separate ratings for objective neurological manifestations.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  


ORDER

An increased rating in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine disability is denied.    


REMAND

TDIU

There is evidence of record which suggests that the Veteran may be unemployable due to his service-connected lumbar spine disability.  The September 2011 VA examination report indicates that the examiner stated that the Veteran was most likely unemployable due to his lumbar spine disability unless he could do some job retraining program that would give him the skills to obtain a sedentary-type job that allowed him to sit and stand as tolerated.  The examiner stated that the Veteran had a significant disability of the lumbosacral spine which impeded the Veteran's daily function and activities.  The examiner indicated that it was most likely that the Veteran would not find gainful employment in anything that involved prolonged standing, walking, or use of his back.  In an August 2011 statement, a VA social worker stated that the Veteran was considered unable to perform suitable and gainful employment.  In a May 2008 letter, Dr. M.S.M. stated that the Veteran had worked for him and did landscaping and grounds maintenance.  Dr. M.S.M. stated that the Veteran's increasing back pain and left knee pain now precluded the Veteran's active work.   

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU.

In addition, because the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), and it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b), the RO/AMC should consider whether the TDIU claim should be sent to VA's Director of Compensation and Pension for extraschedular adjudication.  38 C.F.R. § 3.321(b)(1) (2012); Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the issue of TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)


1.  Send the Veteran proper VCAA notice as to what is needed to substantiate a claim for TDIU, and undertake any development necessary before adjudication.  Conduct any additional development of this claim in accordance with 38 C.F.R. § 3.159.   

2.  After completing all indicated development, adjudicate the issue of TDIU, including, if necessary, pursuant to § 3.321(b)(1), referral of the TDIU claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration.

If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


